Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong 
et al (US 20180053973, hereinafter Tong).

As to claim 1, Tong teaches “A method comprising: providing a circuit ([0033] discloses an NMR circuit) comprising: 
a rechargeable pouch cell battery comprising lithium and an electrically insulating coating ([0050] discloses lithium-ion batteries; [0103] discloses a flexible pouch cell battery that is assembled in an inert atmosphere in a glovebox and airtight sealed; [0046] and [0104] disclose the battery can be charged and discharged; i.e., a lithium rechargeable pouch cell battery is airtight sealed and an electrically insulating coating); 
a first electrical lead in contact with the coating at a first location on the battery 
([0104] discloses the battery potentiastat auxiliary and reference electrode leads connect to the copper (anode) plate as shown in Figure 3, and (“D” in Figure 2)); 
a second electrical lead in contact with the coating at a second location on the battery ([0104] discloses the battery potentiastat working electrode WE connects to the aluminum (cathode) plate shown in Figure 3, and (“E” in Figure 2));
a tuning capacitor in parallel to the battery ([0104] discloses the NMR circuit itself is a traditional parallel oscillating tank circuit with a variable tuning capacitor CT in parallel with the stripline detector); and an impedance matching capacitor in series with the battery and the tuning capacitor ([0104] discloses a variable impedance matching capacitor CM  that connects in series with the battery and the tuning capacitor; i.e., as shown in Figure 3, the matching capacitor CM is connected in series with the battery and the turning capacitor CT); 
placing the battery in a magnetic field ([0165] discloses the battery is placed in a magnetic field); applying a radio frequency voltage to the circuit ([0003] discloses the sample is exposed to a static magnetic field in a simple NMR experiment, and after excitation of the nuclear spin system using a short radio frequency (rf) pulse, the processing magnetization is detected; as shown in Figure 3, the radio frequency RF voltage is applied to the circuit); and 
detecting a Li nuclear magnetic resonance signal in response to the voltage ([0165] and [0175] disclose a battery or fuel cell is positioned into the magnetic field in the NMR working region, and perform an NMR measurement or process on the battery or fuel cell).”

	As to claim 2, Tong teaches the claimed limitations as discussed in Claim 1, wherein the first and second electrical leads are copper tape applied to the battery ([0051] teaches “Referring to FIG. 1A, the stripline detector is cut from a thin (e.g., 35 micron thick) conductive metal (e.g., copper, aluminum, or gold) sheet and can be made in any physical dimensions appropriate for the battery or fuel cell under investigation”; [0053] teaches “In certain embodiments, the stripline can be a thin layer of a conducting metal, such as copper, aluminum, or gold, that is deposited onto a nonconductive substrate such as mica”; i.e., the first and second electrical leads are thin conductive copper that are applied to the battery as shown in Figures 2 and 3).

	As to claim 3, Tong teaches the claimed limitations as discussed in Claim 1, wherein the first and second electrical leads are metal clamps attached to the battery ([0047] teaches “For use in NMR, the metallic strip or wire is confined between two metal shielding plates”; [0051] and [0053] disclose the first and second electrical leads are thin layer of conducting metal clamps such as copper; i.e., the first and second electrical leads are metal clamps that are attached to the battery as shown in Figure 3).
	
As to claim 4, Tong teaches the claimed limitations as discussed in Claim 1, wherein the first and second electrical leads are on opposing faces of the battery ([0020] teaches “the fuel cell further comprises metallic cathode and anode support plates arranged in substantially parallel planes and situated on opposite sides of the stripline detector”; i.e., Figure 3 shows that the first and second electrical leads are on opposing faces of the battery).  

	As to claim 5, Tong teaches the claimed limitations as discussed in Claim 1, wherein the tuning capacitor is a variable capacitor ([0104] teaches “The NMR circuit itself is a traditional parallel oscillating tank circuit with a variable tuning capacitor CT in parallel with the stripline detector”).

	As to claim 6, Tong teaches the claimed limitations as discussed in Claim 1, wherein applying the radio frequency voltage creates radio frequency fields inside the battery ([0003] teaches “In a simple NMR experiment, the sample is exposed to a static magnetic field (B0). After excitation of the nuclear spin system using a short radio frequency (rf) pulse, the processing magnetization is detected. The recorded resonance frequencies (peaks in the NMR spectra) are a probe of the local electronic
environment of a specific nucleus in a molecule”; [0081] discloses applying the radio frequency voltage creates radio frequency fields inside the battery, and this setup allows measuring the battery NMR and acquired the NMR data).

As to claim 7, Tong teaches the claimed limitations as discussed in Claim 1, wherein the matching capacitor is a variable capacitor ([0104] discloses a variable impedance matching capacitor CM  that connects in series with the battery and the tuning capacitor; i.e., Figure 3 shows that the matching capacitor CM is a variable capacitor).  

	As to claim 8, Tong teaches the claimed limitations as discussed in Claim 1, further comprising: determining the presence of electrolytic lithium, graphite-intercalated lithium, or metallic lithium in the battery based on the nuclear magnetic resonance signal ([0044] teaches “FIG. 4 is a graph depicting Li in situ NMR spectra for a lithium iron phosphate (LiFePO4) vs. graphite pouch cell with stripline operating with 0.1 mA charge/discharge current; [0081] teaches “The cathode and anode materials, as well as the electrolyte and all products and reactants of the battery chemistry, are thus in the sensitive region of the stripline detector”; [0046] teaches “FIG. 5 is a graph depicting Li in situ NMR spectra for a lithium iron phosphate (LiFePO4) vs. graphite pouch cell with stripline. Depicted are fully charged peak (red dotted trace), initial fully discharged peak (black solid trace), and final fully discharged peak (blue solid trace); Figures 4 and 5, [0181] disclose the presence of electrolytic lithium, graphite can be determined in the battery based on the nuclear magnetic resonance signal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Shen US 5036426” teaches “Apparatus for tuning an NMR probe coil (10) to a desired frequency (ω) and matching the coil (10) and the apparatus to a desired input impedance (20) comprises a differential capacitor (54, 70, 80, 120) having first, second and third terminals. The capacitance across the first and third terminals of the differential capacitor (54, 80, 120) is constant and is preselected to obtain the desired resonant frequency (ω). The capacitance across first and second terminals of the capacitor (54, 70, 80, 120) is variable and is adjusted to obtain the desired input impedance (Z0) without affecting the capacitance across the first and third terminals thereof.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863